                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

TRAVORIS JACKSON,                              )
                                               )
            Plaintiff,                         )
                                               )
    v.                                         ) CIVIL ACTION NO. 1:19-CV-948-WHA
                                               )
HOUSTON COUNTY, et al.,                        )
                                               )
            Defendants.                        )

                                           ORDER

         On January 16, 2020, the Magistrate Judge entered a Recommendation (Doc. #4)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to file necessary

financial information as ordered by this court.

         A separate Final Judgment will be entered.

         DONE this 3rd day of February, 2020.



                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
